Appeal by defendant from a judgment of the County Court, Suffolk County, rendered January 5, 1976, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The record on this appeal demonstrates that there was probable cause for the initial frisk of appellant and for his subsequent arrest. We have examined the remaining contentions raised on this appeal and find them to be without merit. Hopkins, Acting P. J., Martuscello, Latham, Titone and Hawkins, JJ., concur.